Lumpkin, P. J.
This case was here at the March term, 1901. It then appeared that the only question presented by a certiorari sued out by Garrett was whether or not the verdict therein complained of was warranted by the evidence adduced on the trial of the case in a magistrate’s court, and that the trial judge did not, as he should have done, pass upon this question. The judgment was accordingly reversed, with direction that his honor do so at *596the next hearing. See 113 Ga. 1058. The case again came on for trial at the September term, 1901, of the superior court, and the presiding judge then dealt with it upon its merits and entered a judgment sustaining the certiorari. To this judgment Carter excepted. As the evidence was decidedly conflicting, and certainly did not demand the verdict of which Garrett complained, we hold without hesitation that there was no abuse of discretion in giving this direction to the case.

Judgment affirmed.


All the Justices concurring, except Lewis,, J., absent.